





AMENDMENT ONE TO JOINT VENTURE TERMINATION AGREEMENT
 


 
This Amendment One to Joint Venture Termination Agreement (this “Amendment”) is
made as of April 30, 2015 (the “Effective Date”), by and between Cytori
Therapeutics, Inc., a Delaware corporation (“Cytori”), and Olympus Corporation,
a corporation organized and existing under the laws of Japan (“Olympus”).
 


 
WHEREAS, Cytori and Olympus previous entered into that Joint Venture Termination
Agreement dated May 8, 2013, by and between Olympus and Cytori (the
“Agreement”); and
 


 
WHEREAS, Cytori and Olympus agree to amend Section 2.4 of the Agreement to alter
the timing and amount of the payment options (as provided herein) for the Total
Purchase Price to be paid by Cytori to Olympus in exchange for the JV Shares and
the Olympus Assets; and
 


 
WHEREAS, Cytori and Olympus agree to amend the definition of Total Purchase
Price as specified in Schedule 1.1 be amended to be made consistent with the
amendment to Section 2.4 of the Agreement as provided herein; and
 


 
WHEREAS, Cytori and Olympus agree to amend Section 10.2 of the Agreement to
modify the date by which any claim for monetary damages directly incurred due to
a breach of Section 9.2 may be brought; and


NOW, THEREFORE, in consideration of the mutual promises and covenants set forth
herein, and for other good and valuable consideration, the receipt and adequacy
of which are hereby acknowledged, Cytori and Olympus agree as follows:
 




AMENDMENTS:


A.  
Section 2.4 of the Agreement is hereby deleted in its entirety and replaced with
the  following:

 


 
“2.4
(a) Total Purchase Price.  Cytori and Olympus agree that Cytori shall pay a
Total Purchase Price of USD $6 million to Olympus on or before May 8, 2016 in
the manner as provided in Section 2.5 of the Agreement and herein. Cytori and
Olympus recognize and agree that Cytori has previously paid and shall receive a
full credit for payments made toward the Total Purchase Price in the total
amount of $2,829,751. The parties hereby agree that the balance of the Total
Purchase Price owed by Cytori as of the Effective Date of this Amendment and due
on or before May 8, 2016 is USD $3,170,249, which shall be payable in the
following installment payments.  Interest calculated at 6% per annum on the
balance of the Total Purchase Price shall accrue beginning on May 9, 2015, and
shall be payable in the same manner that each of the installment payments set
forth below are payable.  Accrued interest shall be payable on the date of the
last principal payment:

 
$1,000,000 USD principal, payable on or prior to May 8, 2015;

 
$500,000 USD principal, payable on or prior to September 30, 2015;

 
$500,000 USD principal, payable on or prior to December 31, 2015;

 
$500,000 USD principal, payable on or prior to March 31, 2016; and

 
$770,249 USD principal and accrued interest, payable on or prior to May 8, 2016.



(b) Extended Payment Option.  If Cytori fails to pay the full balance of any
installment payment under Section 2.4(a) when due, then Cytori will be deemed to
exercise the “Extended Payment Option.”  Under the Extended Payment Option,
Cytori shall pay Olympus the “Extended Purchase Price” of $16,000,000 on or
before March 1, 2020, in the minimal annual payments below, after which Cytori
shall have no further obligation with respect to the Extended Payment
Option.  Cytori and Olympus recognize and agree that Cytori has previously paid
and shall receive a full credit toward the Extended Purchase Price for payments
made toward the Total Purchase Price in the total amount of $2,829,751.  Cytori
and Olympus recognize and agree that Cytori shall receive a full credit toward
the Extended Purchase Price for any amounts (excluding interest) paid toward the
Total Purchase Price under the conditions set forth in Section 2.4(a). In the
event that Cytori exercises the Extended Payment Option, Cytori shall pay the
shortfall in installment payments, including any accrued interest, under Section
2.4(a) in full within sixty (60) days following the end of the Cytori fiscal
year in which the shortfall in installment payments occurred, as well as the
balance of the Extended Purchase Price in extended installment payments
specified below for years 2017 through 2020, as set forth below:


 
$3,000,000 USD principal amount payable on or prior to March 1, 2017;



 
$3,000,000 USD principal amount payable on or prior to March 1, 2018;



 
$4,000,000 USD principal amount payable on or prior to March 1, 2019; and



 
any additional principal amount necessary to reach a total of $16,000,000 on or
prior to March 1, 2020.



(c) Prepayment Option. At any time prior to May 8, 2016, Cytori shall have the
option of prepaying the full balance of the Total Purchase Price.  If Cytori
exercises this prepayment option, then Cytori shall pay Olympus interest
calculated in accordance with Section 2.4(a) on the then remaining balance of
the Total Purchase Price through the date on which Cytori pays Olympus such
remaining balance of the Total Purchase Price.


B.  
Schedule 1.1 of the Agreement is hereby amended by deleting the definition of
“Total Purchase Price” in its entirety and replacing it with the following
definition:

 
“Total Purchase Price” means the purchase price paid by Cytori to Olympus for
the JV Shares and the Olympus Assets in the amount of USD $6 million in
accordance with Section 2.4 (a), excluding any interest.
 
C.  
Schedule 1.1 of the Agreement is hereby amended by revising the definition of
“Extended Payment Option” and adding a definition of “Extended Purchase Price”
as follows:

 


 
“Extended Payment Option” has the meaning ascribed thereto in Section 2.4 (b).
 
“Extended Purchase Price” means the purchase price paid by Cytori to Olympus for
the JV Shares and the Olympus Assets in the amount of USD $16 million in
accordance with Section 2.4(b).
 
D.  
Schedule 1.1 of the Agreement  is hereby amended by deleting the definitions of
“Olympus Payment Option”, “One Year Payment Option” and  “Two Year Payment
Option” in their entirety.

 


 
E.  
Section 10.2 of the Agreement is hereby amended by changing the date by which
any claim for monetary damages directly incurred due to a breach of Section 9.2
may be brought by either party from March 31, 2018 to the Effective Date of this
Amendment, as follows:

 
 
“10.2
Limitation on Claims and Liability Cap.  Neither Party may bring or file any
claim for breach of Section 7 (Representations and Warranties) or Section 8
(Olympus Warranty Service and Celution One Support Obligations) after the
Effective Date of this Amendment .  Except for Cytori’s obligation to pay the
Total Purchase Price pursuant to Section 2.4 (Purchase Price), Cytori’s
obligations to adhere to the scope of the License as set forth in Section 3.1,
and Cytori’s indemnification obligations set forth in Section 11
(Indemnification), the total cumulative monetary liability of either Party for
claims arising out of or related to this Agreement shall not exceed USD
1,000,000.  Notwithstanding the foregoing, (i) either Party may bring or file
any claim for monetary damages directly incurred due to a breach of Section 9.2
(Confidentiality and Non-Use) until the Effective Date of this Amendment,
without any limitation on the amount of such damages, and (ii) the Parties
understand and agree that any breaches by Cytori of Section 3.1 (License) or any
breaches by either Party Section 9.2 (Confidentiality and Non-Use) will cause
the non-breaching Party irreparable injury and damage and therefore, only in
relation to breaches or anticipated breaches of Section 3.1 (License) or Section
9.2 (Confidentiality and Non-Use) by a Party, the non-breaching Party is
entitled to seek injunctive and equitable relief in addition to all other
remedies available to it by law, without the necessity of posting any kind of
bond or security, and without any deadline by which such claims must be brought.

 
F.       Section 12.3 of the Agreement shall be revised as follows for notices
to be sent to Cytori:
 
“If to Cytori:
 
3020 Callan Road
 
San Diego, California 92121, United States of America
 
Attention: Marc H. Hedrick
 
Facsimile: 858-458-0994
 
E-mail: mhedrick@cytori.com”
 


 
GENERAL TERMS:
 
1  
This Amendment shall enter into force as of the Effective Date.

 
2  
All capitalized terms used but not defined herein shall have the meaning set
forth in the Agreement.

 
3  
Except as otherwise expressly provided herein, the Agreement shall otherwise
remain in full force and effect.

 
4  
This Amendment, together with the Agreement (to the extent not amended hereby)
and all exhibits thereto and references therein, constitute the entire agreement
among the parties and shall supersede any and all previous contracts,
arrangements or understandings between the parties with respect to the subject
matter herein.

 
5  
Each party to this Amendment hereby agrees to perform any further acts and to
execute and deliver any further documents that may be necessary or required to
carry out the intent and provisions of this Amendment and the transactions
contemplated hereby.

 
6  
This Amendment may not be altered, amended or modified in any way unless done so
in accordance with the Agreement.

 
7  
This Amendment may be executed in counterparts, each of which shall be deemed an
original and all of which together shall constitute one instrument, and such
counterparts may be delivered electronically by the parties.

 
IN WITNESS WHEREOF, the parties hereto have caused this Amendment One to Joint
Venture Termination Agreement to be duly executed by their respective duly
authorized signatories as of the Effective Date.
 


 
OLYMPUS CORPORATION
CYTORI THERAPEUTICS INC.
   
By: /s/ Hiroyuki Sasa
By: /s/ Tiago Girao
Name:
Hiroyuki Sasa
Title:
President and Representative Director
Name:
Tiago Girão
Title:
Chief Financial Officer



 

